Citation Nr: 0205562	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-06 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 28, 1954 to 
June 24, 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1997 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for rheumatic heart disease.  A hearing 
was held at the RO in April 1998 and before the undersigned 
Board member via video-conference in March 2002.  


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO denied the 
veteran application to reopen his claim of service connection 
for rheumatic heart disease.  This was the last disallowance 
of this claim.

2.  New evidence associated with the claims file since the 
RO's January 1996 decision is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide this claims.


CONCLUSIONS OF LAW

1.  A January 1996 RO decision which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for rheumatic heart disease is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
rheumatic heart disease is not new and material, and this 
claim is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim for service connection for rheumatic 
heart disease was in January 1997, and as such, the version 
of 3.156(a) in effect prior to August 29, 2001 is for 
application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claim rheumatic heart disease.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the veteran's petition to 
reopen his claim of service connection for rheumatic heart 
disease without first remanding it to the RO, as the 
requirements of such authority have been satisfied.  

Specifically, it is noted that the record reflects that the 
veteran was sent a letter in March 2001 which explained, 
among other things, the VCAA and what evidence was needed to 
substantiate his claim.  Further, the record reflects that 
during the course of this appeal, the veteran was issued a 
Statement of the Case and Supplemental Statements of the 
Case, which contained the pertinent laws and regulations 
governing his claim and the reasons for the denial of the 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate the claims, and has 
been afforded ample opportunity to submit such information 
and evidence.  Moreover, VA has conducted reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate this claim; it is pointed out that 
the RO has assisted the veteran on more than a few occasions 
in collecting private medical records.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations, and 
as such, the veteran will not be prejudiced as a result of 
the Board deciding this claim.


Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
rheumatic heart disease.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

In addition, the law requires that every veteran be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at the time 
of the examination, acceptance and enrollment, or where clear 
and unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991). 

In an August 1955 decision, the RO denied the veteran's claim 
of entitlement to service connection for rheumatic heart 
disease.  The RO noted that the evidence showed that the 
veteran was discharged from service due to rheumatic 
valvulitis, inactive, with deformity of value and mitral 
regurgitation.  It was further noted that the veteran had a 
history of an attack of rheumatic fever at the age of 
fourteen and was hospitalized at St. Louis County Hospital in 
Clayton, Missouri for three months.  The RO pointed out that 
service department records did not disclose recurrent 
rheumatic fever cardiac decompensation, and as such, found 
that aggravation (of a preexisting condition) was not 
established. 

As noted above, the veteran served on active duty from 
December 28, 1954 to June 24, 1955.  The Board notes that his 
service records indeed indicate that the veteran was 
discharged from service in June 1955 due to rheumatic 
valvulitis, inactive, with deformity of value and mitral 
regurgitation, which upon a medical board examination (the 
medical board recommended separation form service) of early 
June 1955 was determined to have existed prior to entrance 
into service.  It is pointed out that the report of this 
examination notes that that the veteran had an attack of 
rheumatic fever at the age of fourteen, as reflected in the 
RO decision, and that he had had yearly episodes of joint 
pain, especially during weather changes, since the initial 
attack.  It was also noted that the veteran had been rejected 
twice for jobs due to a heart ailment, once by the Army in 
1945.  The Board also notes that during an August 1955 VA 
examination, the veteran gave a history of having rheumatic 
fever at the age of fourteen.

In a June 1978 decision, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the claim of service connection for rheumatic heart disease.  
The RO noted that a contemporaneous VA examination showed the 
status of the veteran's rheumatic heart disease but did not 
indicate whether the disease was incurred or aggravated 
during service.  The Board notes that the May 1978 
examination report reflects a diagnosis of rheumatic heart 
disease and the veteran's history of rheumatic fever, and 
hospitalization, at the age fourteen; in a March 1978 letter, 
the veteran also made reference to his history of rheumatic 
fever. 

In a December 1984 decision, the Board reviewed the claim of 
service connection for rheumatic heart disease de novo, and 
determined that while a pre-service medical examination 
report showed no heart disease or a history of rheumatic 
fever, the presumption of soundness was rebutted by clear and 
unmistakable evidence to the effect that rheumatic heart 
disease existed prior to service; and, that an increase in 
the disability in service was not demonstrated.  

Among other things, the Board noted that the June 1955 
service medical examination report indicated that the veteran 
had had an attack of rheumatic fever at the age of fourteen, 
and been rejected by employers due to a heart ailment, once 
by the Army in 1945.  The Board also noted that the June 1955 
report reflected that since the initial attack of rheumatic 
fever, the veteran had had yearly episodes of joint pain, 
especially during weather changes, and that rheumatic heart 
disease was determined to have existed prior to the veteran's 
service.  

It was noted that the veteran testified during a October 1978 
RO hearing that he had no problems with rheumatic fever after 
the initial episode, noting that he worked at a variety of 
jobs prior to service, but did indicate that he was turned 
down by the Army in 1945 because of rheumatic heart disease.  
The Board noted that similar testimony was given during an 
October 1984 hearing in Washington, D.C. 

In a June 1988 decision, the RO again determined that new and 
material evidence had not been received sufficient to reopen 
the claim of service connection for rheumatic heart disease.  
The RO noted that the evidence consisted of the veteran's 
testimony, given during a February 1988 hearing, to the 
effect that service aggravated the residuals of his rheumatic 
fever.  

In a January 1996 decision, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the claim of service connection for rheumatic heart disease.  
The RO noted that the new evidence consisted of medical 
records from Kuo Kang Fang, M.D., which reflected treatment 
since 1994 for, among other things, chronic obstructive 
pulmonary disease, arteriosclerotic heart disease, 
hypertension, and arthritis; however, this evidence did not 
show that rheumatic heart disease was related to the 
veteran's service.  It was noted that other evidence 
submitted by the veteran was not new, but rather copies of 
service medical records that had already been associated with 
the claims folder and considered.    

The veteran was notified of this decision in November 1996 
but did not file an appeal.  Hence, the decision is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).  Final decisions are not subject to 
revision on the same factual basis.  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

In January 1997, the veteran filed an application to reopen 
his claim of entitlement to service connection for rheumatic 
heart disease.  The Board is required to give consideration 
to all of the evidence received since the last disallowance 
of this claim on any basis or, in this case, since the Board 
decision dated in June 1988.  Evans.

The newly submitted evidence consists of private medical 
records.  Records from St. Louis County Hospital indicate 
that the veteran was treated there as early as 1972 for 
mitral insufficiency and low back pain; these records do not 
indicate whether rheumatic heart disease was incurred in or 
aggravated by service.  In a November 1997 statement, the 
veteran claims that these records support his current 
contention that he never had rheumatic fever prior to service 
and was never admitted to St. Louis County Hospital, as 
indicated by the service records, prior to 1972.  In this 
regard, the veteran has indicated that all records of 
treatment from this facility were requested, and the earliest 
evidence of treatment of any kind received by him was in 
1972.  A February 1998 statement from the St. Louis County 
Department of Health indicates that all records in their 
possession with respect to the veteran's treatment were sent 
to him; a February 2000 statement from this department 
indicates that a review of their files shows that the veteran 
was treated at St. Louis County Hospital in 1972 and that 
there were no other records; and, in a February 2001 letter 
from this department (from the manager of records), it is 
noted that their storage files and microfilm were checked for 
additional records to no avail, and that the veteran was only 
treated "here" (the Board assumes St. Louis County 
Hospital) in 1972.    

Records from Palmyra Medical Centers reflect that that the 
veteran was admitted in April 1996 after a near syncopal 
episode.  Principle diagnoses listed on the discharge summary 
included cardiomyopathy, coronary artery disease, and mild 
aortic regurgitation.  There is no indication that any of the 
diagnosed diseases were related to service.  

Records from Bruce Houston, M.D., the examiner who treated 
the veteran at Palmyra, reflect that the veteran was seen for 
a follow up evaluation in May 1996.  Similar diagnoses are 
indicated, and no mention of the veteran's military service 
was made.  

Records from Phoebe Putney Memorial Hospital indicate that 
the veteran was examined there in May 1996 and was diagnosed 
with coronary arteriosclerotic heart disease, among other 
things.  The veteran had an electrocardiogram (ECG) at this 
facility in June 1996; an impression of a below average 
tolerance and non-diagnostic ECG with chest discomfort was 
noted.  Further testing revealed an average work capacity (8 
METS) with angina and ECG changes suggesting ischemia at a 
heart rate of 160.  There was no indication that rheumatic 
heart disease or other heart disease was related to the 
veteran's service. 

In July 1996, the veteran was seen by Dr. Houston and 
reported continued exertional left sided chest discomfort 
associated with shortness of breath.  He was assessed with 
coronary artery disease, prior inferior infarct, exertional 
angina, and evidence of a large area of myocardium at 
ischemic jeopardy.

In February 1997, the veteran was referred to Mid Carolina 
Cardiology for a general cardiac follow up, the report of 
which notes an assessment of stable ischemic heart disease 
with cardiomyopathy.  It was noted that the veteran's medical 
history was remarkable for an enlarged heart and possible 
rheumatic fever.  There was no indication whether heart 
disease diagnosed was related to his military service.  

In March 1997, the veteran was examined at Rowan Regional 
Medical Center and was diagnosed with severe three vessel 
coronary disease with ongoing anginal symptoms and mitral 
regurgitation.  He was referred to Gary Niess, M.D. for a 
right and left heart catheterization, coronary angiogram, and 
left ventriculogram, which was performed that same month.  A 
pre and postoperative diagnosis of progressive angina with 
known severe coronary artery disease was indicated.  

The veteran had an ECG at Mid Carolina in April 1997, and it 
was concluded that he had a hypokinetic left ventricle 
consistent with congestive cardiomyopathy, moderately severe 
left atrial enlargement, and moderate pulmonary hypertension.  

Records from the Presbyterian Healthcare System reflect that 
in June 1997 the veteran presented with chronic stable angina 
and underwent revascularization after a cardiac 
catheterization showed cardiomyopathy with an ejection 
fraction of 25 percent and severity of three vessel coronary 
artery disease.  He tolerated the procedure well.  There is 
no mention of his military service in the report of this 
procedure.  

Records from Mid Carolina further reflect that in July, 
October and November 1997 the veteran was seen for follow up 
evaluations and was diagnosed with arteriosclerotic heart 
disease with multi-level involvement, status post bypass 
grafting surgery.  His general condition was unremarkable.

In September 1997, the veteran had been admitted to Rowan 
Regional Medical Center with a three day history of cough, 
shortness of breath, but with no pleurisy or chest pain.  
There was no evidence of myocardial infarction on ECG, but 
the test did show a left bundle block, left posterior 
hemiblock, and sinus tachycardia.  Congestive heart failure 
and status post bypass graft was diagnosed.  Again, no 
mention was made regarding the veteran's military service. 

He was again seen at this facility in February, April, May, 
and September 1998 with ischemic cardiomyopathy listed as the 
primary diagnosis.  His condition was good although he had 
some dyspnea and a cough in April 1998 which resolved.  

During an April 1998 RO hearing, the veteran testified that 
at the time he entered service he did not suffer from any 
condition that would hinder him performing his duties, but 
that soon thereafter, in May 1955, developed rheumatic heart 
disease.  He testified that this was the first time he had 
dealt with these types of symptoms, which included chest 
pain.  He also stated that it was confusing to him that while 
his heart was found to be normal on entrance into service, 
when diagnosed in service, it was determined that his 
rheumatic heart disease existed prior to service.  

In April 1999, the veteran was again admitted to Rowan 
Regional and underwent a left heart catheterization, coronary 
angiography, left ventriculography, and graph angiography.  
The impressions listed were severe three vessel coronary 
disease, with five out of five grafts intact, and severe left 
ventricle dysfunction.  A few days later he was admitted to 
Presbyterian Healthcare for examination and a pacemaker was 
implanted.  The summary report notes diagnoses of ischemic 
cardiomyopathy, non-sustained ventricular tachycardia, pre-
syncope, questionably related to the above diagnoses.  

In May 1999, the veteran presented at the Center for 
Arthritis and Rheumatic Diseases for evaluation of severe 
cramping mainly localized in his feet, ankles, calves, neck, 
and hands.  His past medical history included the pacemaker 
implantation and diagnosis of ischemic cardiomyopathy, but no 
mention was made regarding rheumatic heart disease in or 
around his military service.  The examiner's impression was 
that the veteran suffered from muscle cramps and myalgias of 
unknown etiology.  

In June 1999 the veteran was again seen at Mid Carolina and 
assessed with ischemic cardiomyopathy with renal 
insufficiency.  He reported shortness of breath and a chronic 
persistent cough, but no chest pain or pressure.  

The veteran was admitted to Rowan Regional in September 1999 
complaining of dyspnea on exertion and at night of one day's 
duration.  A myocardial infarction was ruled out, and he did 
well throughout the admission.  The veteran was diagnosed 
with congestive heart failure, hypertension, hypotension, 
history of ischemic cardiomyopathy, among other things.  

In January 2000, the veteran was again admitted to Rowan 
Regional in January 2000 complaining of shortness of breath 
and chest discomfort.  He underwent a cardiac scan that was 
negative for coronary ischemia, and a two dimensional echo 
which revealed a severely impaired left ventricle systolic 
function.  The veteran was diagnosed with congestive heart 
failure, chest pain syndrome (resolved), ischemic 
cardiomyopathy, severely impaired left ventricle function, 
among other things.  He was readmitted to this facility in 
late January 2000 with similar complaints; the diagnoses were 
essentially the same, with the addition of probable 
bronchitis.  

A cardiac scan accomplished in May 2000 at Rowan Regional 
revealed a dilated left ventricle, severe global hypokinesis 
with essentially akinesis of the inferior wall.  There was a 
large scar involving the inferior wall, apex, and portions of 
the anterior wall.  There was no reversible ischemia noted.  
He was seen there a few days later and was again assessed 
with ischemic cardiomyopathy.  

In November 2000 the veteran was again seen at Rowan Regional 
and reported that he was breathing easy with no chest pain or 
pressure.  He was diagnosed with dilated cardiomyopathy.  The 
veteran was seen there in July 2001 complaining of shortness 
of breath on exertion, which he attributed to weight gain, 
but noted that there was no chest pain or tightness.  He was 
again diagnosed with ischemic cardiomyopathy. 

Finally, during the video-conference hearing of March 2002, 
the veteran testified that he was never treated for rheumatic 
fever at St. Louis County Hospital as previously indicated in 
past decisions, and pointed out that the complete records of 
his past treatment at St. Louis County Hospital show no 
indication that he was treated there prior to 1972.  He 
reiterated that when he entered service he was not diagnosed 
with a heart disorder, but that he began experiencing the 
symptoms of such a disorder while in service.  The veteran 
testified that he agreed to his discharge because he felt he 
was not receiving adequate treatment in service and wanted to 
be treated outside of service.  He insisted that he was not 
hospitalized at the age of fourteen, and in fact worked at a 
bowling alley as a "pin boy" which required good physical 
conditioning.  As well, he again noted that his first 
admission to St. Louis County Hospital was in 1972.  The 
veteran also noted that he was not rejected by the Army in 
1945 and that there was no evidence to that effect.  

The evidence added to the record since the January 1996 RO 
decision does not constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for rheumatic heart disease.  The 
additional medical evidence is new in the sense that that it 
previously was not before agency adjudicators.  However, this 
evidence does not in any manner discuss the matter of a nexus 
between the veteran's rheumatic heart disease and service.  
Indeed, these records do not even discuss the veteran's 
military service and rheumatic fever is mentioned only once 
(the February 1997 record from Mid Carolina Cardiology, which 
notes a possible history of rheumatic fever).  As such, this 
evidence is not material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., whether rheumatic heart disease had its onset in 
service or whether the residuals of rheumatic fever 
contracted prior to service were aggravated by service, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The veteran has argued, in statements and testimony provided 
during the hearings held in conjunction with this appeal, 
that his rheumatic heart disease did not preexist service nor 
was he hospitalized at the age of fourteen for rheumatic 
fever.  The veteran takes issue with the fact that it had 
been previously determined that his rheumatic heart disease 
existed prior to service despite the fact that evidence could 
not be located (from St. Louis County Hospital) to prove that 
he was indeed hospitalized at that age and that he was found 
fit for service during his entrance examination.  The veteran 
also argues that he was not rejected from service in 1945, 
due to rheumatic heart disease, a history of rheumatic fever, 
or otherwise.  

Initially, the Board notes that, curiously, in past 
statements and in testimony, the veteran has indicated that 
he had rheumatic fever at the age of fourteen and was 
hospitalized, and has indicated that he was rejected from the 
Army in 1945.  He referred to the history of rheumatic fever 
at age fourteen during an August 1955 examination, and during 
a May 1978 examination.  In a March 1978 letter, he made 
reference to a history of rheumatic fever, and during the 
October 1978 RO hearing referenced a pre-service bout with 
rheumatic fever and that he was turned down by the Army in 
1945.  During a February 1988 hearing the veteran argued that 
the residuals of rheumatic fever were aggravated during 
service.  

Indeed, the record does not contain contemporaneous evidence 
to prove to an absolute certainty that the veteran had 
rheumatic fever as a child and was rejected by the Army in 
1945.  However, these prior statements, made over the course 
of over thirty years, certainly call into question the 
reliability of the veteran's relatively recent contentions to 
the effect that he did not have rheumatic fever as a child, 
was never hospitalized, and was not turned down by the Army 
in 1945.  

The Board realizes that the manager of medical records at the 
St. Louis County Department of Health has recently indicated 
that the veteran was only treated there for a back injury in 
1972 and that that was all that was on file.  The Board finds 
it difficult to believe, however, that such a history would 
or could have been fabricated - with such detail as the 
location of the hospital in Clayton, Missouri - by the 
medical board in 1955; this position is further buttressed by 
the veteran's statements subsequent to service.  Either way, 
this recent letter is not evidence that the veteran's 
rheumatic heart disease did not exist prior to service or 
that he did not have a bout with rheumatic fever prior to 
service.  

In any event, in regard to the breadth of the required 
inquiry in determining whether the presumption of soundness 
has been rebutted, United States Court of Appeals for the 
Federal Circuit has emphasized that 38 C.F.R. § 3.304(b)(2) 
provides that the finder of fact should consider all 
medically accepted evidence bearing on whether the service 
member was suffering from the disease or injury in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics of particular 
diseases.  In particular, the regulation permits the finder 
of fact to consider records made "prior to, during or 
subsequent to service" (emphasis added) concerning the 
inception of the disease.  Harris v. West, 203 F. 3d 1347 
(2000).  

In this case, the veteran's statements that previous 
adjudicators were wrong in determining that his rheumatic 
heart disease preexisted service due to a lack of 
contemporaneous evidence and that he was accepted into 
service in sound condition, is incorrect, in view of the 
above discussed laws, regulations, and case law.  That being 
said, and in addition to other reasons noted above and below, 
his statements alone certainly do not amount to new and 
material evidence.  

That all said, the bottom line is that, to the extent that 
the veteran is claiming that rheumatic heart disease did not 
preexist service but was incurred in service (or was 
aggravated by service - which he apparently is not now 
claiming), the Board notes that as he has not been shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion in this regard, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for rheumatic 
heart disease, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

